Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the cite prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Shen et al. (US 8,970,287) (figure 3) disclose a method for controlling a device, the method comprising: providing, by an oscillation circuit (248), a clock signal (250) to a radio frequency (RF) circuit; enabling a power amplifier (252) of the RF circuit to generate an RF signal (column 7, line 37 – column 8, line 52). However. Shen et al. fail to further disclose the method above wherein after the enabling the power amplifier, delaying enablement of a passage of the RF signal from the RF circuit to an antenna by a delay; and after the delay, enabling the passage of the RF signal from the RF circuit to the antenna.
Regarding independent claim 14, Shen et al. (figure 3) disclose a method for controlling a device, the method comprising: providing, by an oscillation circuit (248), a clock signal (250) to a radio frequency (RF) circuit; enabling a power amplifier (252) of the RF circuit to generate an RF signal (column 7, line 37 – column 8, line 52). However. Shen et al. fail to further disclose the method above wherein after the enabling the power amplifier, delaying enablement of a passage of the RF signal from the RF circuit to an antenna by a delay; and after the delay, enabling the passage of the RF signal from the RF circuit to the antenna.
Claims 2-13 and 15-20 are allowed for being dependent on claims 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No 11,239,796 and U.S. Patent Application No 17/180,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645